UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07831 FMI Funds, Inc. (Exact name of Registrant as specified in charter) 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) Ted D. Kellner Fiduciary Management, Inc. 100 East Wisconsin Avenue, Suite 2200 Milwaukee, WI53202 (Name and address of agent for service) 414-226-4555 Registrant’s telephone number, including area code Date of fiscal year end: September 30, 2015 Date of reporting period: June 30, 2015 Item 1. Schedules of Investments. FMI Large Cap Fund SCHEDULE OF INVESTMENTS June 30, 2015 (Unaudited) Shares or Principal Amount Value COMMON STOCKS - 92.5% (a) COMMERCIAL SERVICES SECTOR - 3.6% Advertising/Marketing Services - 3.6% Omnicom Group Inc. $ CONSUMER DURABLES SECTOR - 2.7% Tools & Hardware - 2.7% Stanley Black & Decker Inc. CONSUMER NON-DURABLES SECTOR - 8.9% Food: Major Diversified - 6.6% Danone S.A. - SP-ADR Nestle' S.A. - SP-ADR Household/Personal Care - 2.3% Unilever PLC - SP-ADR CONSUMER SERVICES SECTOR - 7.4% Cable/Satellite TV - 4.6% Comcast Corp. - Cl A Other Consumer Services - 2.8% eBay Inc. * DISTRIBUTION SERVICES SECTOR - 1.9% Medical Distributors - 1.9% AmerisourceBergen Corp. ELECTRONIC TECHNOLOGY SECTOR - 3.6% Electronic Components - 3.6% TE Connectivity Ltd. ENERGY MINERALS SECTOR - 3.5% Oil & Gas Production - 3.5% Devon Energy Corp. FINANCE SECTOR - 15.3% Financial Conglomerates - 3.1% American Express Co. Major Banks - 8.6% Bank of New York Mellon Corp. Comerica Inc. Property/Casualty Insurance - 3.6% Progressive Corp. HEALTH SERVICES SECTOR - 4.6% Managed Health Care - 4.6% UnitedHealth Group Inc. INDUSTRIAL SERVICES SECTOR - 3.5% Oilfield Services/Equipment - 3.5% Schlumberger Ltd. PROCESS INDUSTRIES SECTOR - 4.9% Chemicals: Agricultural - 4.9% Potash Corp. of Saskatchewan Inc. PRODUCER MANUFACTURING SECTOR - 14.8% Industrial Conglomerates - 11.1% 3M Co. Berkshire Hathaway Inc. - Cl B * Honeywell International Inc. Trucks/Construction/Farm Machinery - 3.7% PACCAR Inc. RETAIL TRADE SECTOR - 6.7% Apparel/Footwear Retail - 3.4% Ross Stores Inc. Discount Stores - 3.3% Dollar General Corp. TECHNOLOGY SERVICES SECTOR - 8.3% Information Technology Services - 4.9% Accenture PLC Packaged Software - 3.4% Microsoft Corp. TRANSPORTATION SECTOR - 2.8% Air Freight/Couriers - 2.8% Expeditors International of Washington Inc. Total common stocks (cost $6,555,014,120) SHORT-TERM INVESTMENTS - 6.9% (a) Commercial Paper - 6.9% $ U.S. Bank N.A., 0.0300%, due 07/01/15 Total short-term investments (cost $647,300,000) Total investments - 99.4% (cost $7,202,314,120) Other assets, less liabilities - 0.6% (a) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. PLC -Public Limited Company SP-ADR -Sponsored American Depositary Receipt The cost basis of investments for federal income tax purposes at June 30, 2015, was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual or semi-annual report. THE SCHEDULE OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of June 30, 2015, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Level 2 – Short-Term Commercial Paper Level 3 – Total $ It is the Fund’s policy to recognize transfers between levels at the end of the reporting period.There were no transfers between levels during the period ended June 30, 2015. See the Schedule of Investments for investments detailed by industry classifications. FMI Common Stock Fund SCHEDULE OF INVESTMENTS June 30, 2015 (Unaudited) Shares or Principal Amount Value COMMON STOCKS - 86.6% (a) COMMERCIAL SERVICES SECTOR - 17.9% Advertising/Marketing Services - 3.2% Interpublic Group of Cos. Inc. $ Financial Publishing/Services - 1.4% Dun & Bradstreet Corp. Miscellaneous Commercial Services - 8.9% Genpact Ltd. * Graham Holdings Co. RPX Corp. * Personnel Services - 4.4% ManpowerGroup Inc. Robert Half International Inc. CONSUMER DURABLES SECTOR - 3.4% Homebuilding - 2.2% NVR Inc. * Recreational Products - 1.2% Sturm, Ruger & Co. Inc. CONSUMER SERVICES SECTOR - 1.6% Other Consumer Services - 1.6% UniFirst Corp. DISTRIBUTION SERVICES SECTOR - 10.9% Electronics Distributors - 6.9% Anixter International Inc. * Arrow Electronics Inc. * ScanSource Inc. * Wholesale Distributors - 4.0% Applied Industrial Technologies Inc. MSC Industrial Direct Co. Inc. ELECTRONIC TECHNOLOGY SECTOR - 4.9% Aerospace & Defense - 3.4% Esterline Technologies Corp. * FLIR Systems Inc. Electronic Production Equipment - 1.5% MKS Instruments Inc. FINANCE SECTOR - 12.4% Finance/Rental/Leasing - 3.5% Cash America International Inc. Ryder System Inc. Property/Casualty Insurance - 4.3% Greenlight Capital Re Ltd. * W.R. Berkley Corp. Regional Banks - 4.6% Cullen/Frost Bankers Inc. Zions Bancorporation HEALTH SERVICES SECTOR - 1.2% Health Industry Services - 1.2% Allscripts Healthcare Solutions Inc. * HEALTH TECHNOLOGY SECTOR - 2.0% Medical Specialties - 2.0% Varian Medical Systems Inc. * PROCESS INDUSTRIES SECTOR - 11.8% Chemicals: Agricultural - 1.2% Sociedad Quimica y Minera de Chile S.A. - SP-ADR Chemicals: Specialty - 2.0% Compass Minerals International Inc. Containers/Packaging - 3.6% Avery Dennison Corp. Industrial Specialties - 5.0% Donaldson Co. Inc. H.B. Fuller Co. PRODUCER MANUFACTURING SECTOR - 12.8% Building Products - 2.1% Armstrong World Industries Inc. * Industrial Machinery - 5.2% Kennametal Inc. Woodward Inc. Miscellaneous Manufacturing - 3.5% Carlisle Cos. Inc. TriMas Corp. * Valmont Industries Inc. Trucks/Construction/Farm Machinery - 2.0% Lindsay Corp. TECHNOLOGY SERVICES SECTOR - 6.1% Data Processing Services - 4.4% Broadridge Financial Solutions Inc. Internet Software/Services - 1.7% Progress Software Corp. * TRANSPORTATION SECTOR - 1.6% Marine Shipping - 1.6% Kirby Corp. * Total common stocks (cost $938,379,197) SHORT-TERM INVESTMENTS - 13.3% (a) Commercial Paper - 13.3% $ U.S. Bank N.A., 0.0300%, due 07/01/15 Total short-term investments (cost $179,400,000) Total investments - 99.9% (cost $1,117,779,197) Other assets, less liabilities - 0.1% (a) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. SP-ADR -Sponsored American Depositary Receipt The cost basis of investments for federal income tax purposes at June 30, 2015, was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual or semi-annual report. THE SCHEDULE OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of June 30, 2015, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Level 2 – Short-Term Commercial Paper Level 3 – Total $ It is the Fund’s policy to recognize transfers between levels at the end of the reporting period.There were no transfers between levels during the period ended June 30, 2015. See the Schedule of Investments for investments detailed by industry classifications. FMI International Fund SCHEDULE OF INVESTMENTS June 30, 2015 (Unaudited) Shares or Principal Amount Value LONG-TERM INVESTMENTS - 75.0% (a) COMMON STOCKS - 71.2% (a) COMMERCIAL SERVICES SECTOR - 8.3% Advertising/Marketing Services - 3.5% WPP PLC (Jersey) (b) $ Miscellaneous Commercial Services - 1.4% Secom Co. Ltd. (Japan) (b) Personnel Services - 3.4% Adecco S.A. (Switzerland) (b) CONSUMER DURABLES SECTOR - 5.5% Automotive Aftermarket - 2.9% Pirelli & C. SpA (Italy) (b) Tools & Hardware - 2.6% Makita Corp. (Japan) (b) CONSUMER NON-DURABLES SECTOR - 10.8% Food: Major Diversified - 5.4% Danone S.A. (France) (b) Nestle' S.A. (Switzerland) (b) Household/Personal Care - 5.4% Henkel AG & Co. KGaA (Germany) (b) Unilever PLC (Britain) (b) CONSUMER SERVICES SECTOR - 3.7% Hotels/Resorts/Cruiselines - 1.8% Genting Malaysia Berhad (Malaysia) (b) Restaurants - 1.9% Compass Group PLC (Britain) (b) DISTRIBUTION SERVICES SECTOR - 1.9% Wholesale Distributors - 1.9% Electrocomponents PLC (Britain) (b) ELECTRONIC TECHNOLOGY SECTOR - 6.4% Aerospace & Defense - 3.7% Rolls-Royce Holdings PLC (Britain)*(b) Electronic Components - 2.7% TE Connectivity Ltd. (Switzerland) FINANCE SECTOR - 4.8% Property/Casualty Insurance - 4.8% Admiral Group PLC (Britain) (b) Fairfax Financial Holdings Ltd. (Canada) INDUSTRIAL SERVICES SECTOR - 3.2% Oilfield Services/Equipment - 3.2% Schlumberger Ltd. (Curacao) PROCESS INDUSTRIES SECTOR - 9.2% Chemicals: Agricultural - 4.7% Potash Corp. of Saskatchewan Inc. (Canada) Sociedad Quimica y Minera de Chile S.A. (Chile) (b) Chemicals: Specialty - 2.1% Shin-Etsu Chemical Co. Ltd. (Japan) (b) Industrial Specialties - 2.4% Akzo Nobel N.V. (Netherlands) (b) PRODUCER MANUFACTURING SECTOR - 7.8% Industrial Conglomerates - 6.0% Jardine Strategic Holdings Ltd. (Bermuda) (b) Smiths Group PLC (Britain) (b) Industrial Machinery - 1.8% SMC Corp. (Japan) (b) RETAIL TRADE SECTOR - 2.1% Department Stores - 2.1% Hyundai GreenFood Co. Ltd. (South Korea) (b) TECHNOLOGY SERVICES SECTOR - 5.2% Information Technology Services - 5.2% Accenture PLC (Ireland) TRANSPORTATION SECTOR - 2.3% Other Transportation - 2.3% Bolloré (France) (b) Total common stocks (cost $1,588,280,259) PREFERRED STOCKS - 3.4%(a) CONSUMER NON-DURABLES SECTOR - 3.4% Household/Personal Care - 3.4% Amorepacific Corp. (South Korea) (b) LG Household & Health Care Ltd. (South Korea) (b) Total preferred stocks (cost $47,529,236) SAVINGS SHARES - 0.4% (a) CONSUMER DURABLES SECTOR - 0.4% Automotive Aftermarket - 0.4% Pirelli & C. SpA - RSP (Italy) (b) Total savings shares (cost $7,252,323) Total long-term investments (cost $1,643,061,818) SHORT-TERM INVESTMENTS - 25.0% (a) Commercial Paper - 13.8% $ U.S. Bank N.A., 0.0300%, due 07/01/15 Total commercial paper (cost $308,100,000) U.S. Treasury Securities - 11.2% U.S. Treasury Bills, 0.0175%, due 11/05/15 Total U.S. treasury securities (cost $249,984,566) Total short-term investments (cost $558,084,566) Total investments - 100.0% (cost $2,201,146,384) Liabilities, less other assets - 0.0% (a) ) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. (b) Security does not trade during New York Stock Exchange hours and has been valued in accordance with the Fund's pricing procedures and has been classified as level 2.As of June 30, 2015 the aggregate value of these securities was $1,275,020,843. PLC - Public Limited Company RSP - Risparmio (Savings) FMI International Fund SCHEDULE OF FORWARD CURRENCY CONTRACTS June 30, 2015 (Unaudited) U.S. $ Value on U.S. $ Value on June 30, 2015 June 30, 2015 Unrealized Settlement Currency to of Currency to Currency to of Currency to Appreciation Date Counterparty be Delivered be Delivered be Received be Received (Depreciation) 7/24/2015 State Street Global Markets, LLC British Pound $ U.S. Dollar $ $ ) 7/24/2015 Bank of New York Canadian Dollar U.S. Dollar 7/24/2015 State Street Global Markets, LLC Canadian Dollar U.S. Dollar 7/24/2015 U.S. Bank N.A. Canadian Dollar U.S. Dollar 7/24/2015 U.S. Bank N.A. Chilean Peso U.S. Dollar 7/24/2015 Bank of New York Euro U.S. Dollar ) 7/24/2015 State Street Global Markets, LLC Japanese Yen U.S. Dollar 7/24/2015 State Street Global Markets, LLC Japanese Yen U.S. Dollar ) 7/24/2015 State Street Global Markets, LLC Malaysian Ringgit U.S. Dollar 7/24/2015 U.S. Bank N.A. Malaysian Ringgit U.S. Dollar 7/24/2015 State Street Global Markets, LLC South Korean Won U.S. Dollar 7/25/2015 U.S. Bank N.A. South Korean Won U.S. Dollar 7/24/2015 Bank of New York Swiss Franc U.S. Dollar ) 7/24/2015 State Street Global Markets, LLC Swiss Franc U.S. Dollar 7/24/2015 State Street Global Markets, LLC Taiwan Dollar U.S. Dollar ) $ $ $ ) 7/24/2015 State Street Global Markets, LLC U.S. Dollar Chilean Peso ) 7/24/2015 Bank of New York U.S. Dollar Taiwan Dollar ) $ $ $ ) $ $ $ ) The cost basis of investments for federal income tax purposes at June 30, 2015, was as follows+: Cost of investments $ Gross unrealized appreciation (excluding forward currency contracts) Gross unrealized depreciation (excluding forward currency contracts) ) Net unrealized appreciation (excluding forward currency contracts) $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual or semi-annual report. THE SCHEDULE OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of June 30, 2015, based on the inputs used to value them: Other Financial Valuation Inputs Investments in Securities Instruments^ Assets: Level 1 – Common Stocks $ $ Level 2 – Common Stocks Level 2 – Preferred Stocks Level 2 – Savings Shares Level 2 – Short-Term Commercial Paper Level 2 – Short-Term U.S. Treasury Securities Level 2 – Forward Currency Contracts Total Level 2 Level 3 – Total Assets Liabilities: Level 2 – Forward Currency Contracts ) Total $ $ ) ^Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as forward currency contracts, which are valued at the unrealized appreciation/(depreciation) on the instrument. It is the Fund’s policy to recognize transfers between levels at the end of the reporting period.The Fund recognized the following transfers in and out of level 1 and level 2 for the nine month period ended June 30, 2015: Transfer out of level 1 into level 2 $62,924,447 Due to a change in pricing methodology. See the Schedule of Investments for investments detailed by industry classifications. Over the counter derivatives such as forward currency contracts may be valued using quantitative models.These models may use pricing curves based on market inputs including current exchange rates or indices.These curves are combined with volatility factors to value the overall positions.The market inputs are generally significant and can be corroborated with observable market data and therefore are classified in level 2. The Fund may enter into forward currency contracts in order to hedge its exposure to changes in foreign currency rates on its foreign portfolio holdings or to hedge certain purchase and sale commitments denominated in foreign currencies.A forward currency contract is a commitment to purchase or sell a foreign currency at a future date at a negotiated rate.These contracts are valued daily and the asset or liability therein represents unrealized gain or loss on the contracts as measured by the difference between the forward foreign exchange rates at the dates of entry into the contracts and the forward rates at the reporting date. There were on average twenty one forward currency contracts outstanding during the nine month period ending June 30, 2015. These contracts are not subject to master netting agreements. These instruments involve market risk, credit risk, or both kinds of risks, in excess of the amount recognized on the Schedule of Forward Currency Contracts.Risks arise from the possible inability of counterparties to meet the terms of their contracts and from movement in currency and securities values and interest rates. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)FMI Funds, Inc. By (Signature and Title) /s/Ted D. Kellner Ted D. Kellner, President/Principal Executive Officer Date July 14, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/Ted D. Kellner Ted D. Kellner, President/Principal Executive Officer Date July 14, 2015 By (Signature and Title) /s/Ted D. Kellner Ted D. Kellner, Treasurer/Principal Financial Officer Date July 14, 2015
